DETAILED ACTION
	Claims 1-5 and 9-21 are currently pending.  Claims 1-4, 9-11 and 17-21 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant's amendments and arguments filed 08/05/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 08/05/2022, it is noted that claims 1, 2, 9-10 and 17-20 have been amended and no new matter or claims have been added.
New Rejection:
The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18: Claim 18 is directed to “wherein the polymer backbone is”.  Instant claim 1, from which claim 18 depends, is directed to “at least two polymer backbones”.  It is unclear whether the polymer back bone in instant claim 18 is directed to one, two or more polymer backbones in instant claim 1.  The use of singular “the polymer backbone” in claim 18 and multiple “at least two polymer backbones” in instant claim 1 provides confusion and leads to unclear metes and bounds in the instant claim.  It would be remedial for Applicant to use “wherein the at least two polymer backbones are”.

	Modified Rejection:
	The following rejection is modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-11 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims contain limitations to a bottle brush polymer network having an elastic modulus of at least about 1 x 108 Pa at a temperature of less than about 75 degrees F and an elastic modulus of from about 1x102 to about 1x105 Pa at a temperature of greater than about 90 degrees F.  The elastic modulus is functional language.  The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  MPEP 2163.  If the genus has substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP 2163.
In the instant case independent claim 1 is directed to a bottle brush polymer network having different elastic modulus at 2 claimed temperature ranges.  The claim further defines the polymer network to have at least two polymer backbones, a plurality of polymer residues pendant from the polymer backbone with a degree of polymerization and polymer grafting density and an irreversible or reversible cross-link moiety.  The claims further define the bonding of the irreversible crosslink moiety.  The narrowest embodiments of the instant claim define classes of the polymer backbone and classes for the polymeric residue.  The instant specification states the crosslink density increases the Young’s modulus [0194], different macromonomers affect the modulus state and side chains affect the modulus [0191] wherein the structure is taught to be bottle brush ([0140], [0144]) to achieve the five order of magnitude drop for the Young’s modulus [0144].  Specific classes of the polymer networks are taught including specific monomers for the polymer backbone, cross-linkers and pendant groups ([0102]-[0113]).  It is clear the instant specification has disclosed possible polymeric matrixes which obtain the claimed elastic modulus, however has not defined a clear structure function relationship.  The instant specification gives numerous examples of possible polymer backbones, pendant groups and crosslinking agents including examples, however the claims are not limited to the specific embodiments listed in the instant specification.  The instant specification does not provide a specific link to the structure of the polymeric network including the backbone, pendant group and crosslinking moiety that would obtain the desired functions of the elastic modulus.  Further the instant specification disclose different macromolecules, pendant groups and crosslinking moieties would affect the elastic modulus.  Given the lack of structure in the instant claims, the lack of connection in the instant specification regarding the structure required to obtain the claimed elastic modulus and the specification discussing different network structure, different backbones, pendant groups and crosslinking would affect the elastic modulus it is clear that Applicant was not in full possession of the polymer networks which are required to meet the claimed elastic modulus.  Although the claims may recite some functional characteristics, the claims lack written description because there is not disclosure of a correlation between function and structure of the compounds.  The invention was not in possession of the full scope of the compounds which would result in the claimed functional characteristics as there is no correlation between the disclosed function and the structures responsible for the function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,506,320 in view of Lendlein (Lendlein, Andreas et al., Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 43, pgs 1369-1381 (2005)), WO 2014/081819 (Applicant provided) and Balani (Applicant provided) as evidenced by Xu (Xu, Yuewen, et al, Polym. Chem. 2016. 7, pgs 680-688).
Regarding claim 1, the limitation of wherein the polymer network comprises at least two polymer backbones is met by the ‘320 patent teaching the backbone may be formed of one or more ethylenically unsaturated monomers, preferably acrylic homopolymers or copolymers (column 5, lines 15-25).
Regarding the limitation of a plurality of polymeric residues pendant from the polymer backbones, wherein the plurality of polymeric residues has a degree of polymerization of from about 1 to about 300 is met by the ‘320 publication teaching useful pendent chain or chains of said reactive modifier have repeating units in the range from 2 to 250 and are selected from a group including polyester (column 5, lines 15-25) wherein acrylic terminate macromere polycaprolactone is taught (column 17, lines 10-25, Example 1).  Thus the ‘320 publication teaches the elected polycaprolactone pendent groups in an overlapping repeating number or degree of polymerization.  Regarding the limitation of wherein the plurality of polymeric residues has a contour length of from about 1 nm to about 1 um, wherein the plurality of polymeric residues has a softening transition temperature of from about -4 degrees F to about 140 degrees F, the ‘320 publication teaches the elected polycaprolactone in the claimed degree of polymerization and therefore would necessarily have the polymer length and softening transition temperature claim, absent factual evidence to the contrary.
Regarding the limitation of wherein the polymer network has a grafting density of about 0.01 to about 1 is met by the ‘320 patent teaching pendent chains are present in the comb copolymer in the amount of from 3% to 40% (column 12, lines 59-65), thus teaching .03 to .4 grafting density.  Further it would have been obvious to one of ordinary skill in the art to optimize the amount of pendant groups grafted onto the polymer backbone bone as the ‘320 patent teaching the pendant chains function as a compatibilizer, thus one of ordinary skill in the art would be motivated to optimize the amount of pendent groups to achieve optimal compatibility.  
Regarding the limitation of bottlebrush polymer, the ‘320 patent teaches the claims grafting density and pendant group size as addressed above.  Xu evidences that Bottle brush polymers are densely grafted polymers with long side-chains attached to a linear polymeric structure (abstract).  The ‘320 patent teaches the polymer backbone with the pendent group of the claimed size and grafting density, and thus would meet the limitation of bottle brush absent factual evidence to the contrary.
Regarding claim 18, the limitation of wherein the polymer backbone is a polyester backbone, a polyacrylate backbone or a methacrylate backbone is met by the ‘320 patent teaching the preferable E monomer is a major component of the backbone and is preferably C1-C8 alkyl acrylates (column 11, lines 50 to column 12 line 3), reading on the elected methacrylate backbone.
Regarding claims 19-20, the limitation of wherein the polymeric residue is a polyester residue is met by the ‘320 patent teaching polycaprolactone as the pendent chains (column 18, lines 5-10).
Regarding claim 21, the limitation of wherein the polymer network comprises the reaction product of a monomer selected from a group including polycaprolactone methacrylate is met by the ‘320 publication teaching the comb polymer to be formed of a polyacrylate backbone and polycaprolactone pendent chains (column 18, lines 1-10).
Regarding the limitation of wherein the polymer network has a grafting density of from about 0.01 to about 1 is met by the ‘530 patent teaching pendent chains are present in the comb copolymer in the amount of from 3% to 40% (column 12, lines 59-65), thus teaching .03 to .4 grafting density.  Further it would have bene obvious to one of ordinary skill in the art to optimize the amount of pendant groups grafted onto the polymer backbone bone as the ‘530 patent teaching the pendant chains function as a compatibilizer, thus one of ordinary skill in the art would be motivated to optimize the amount of pendent groups to achieve optimal compatibility.  

The ‘320 patent does not specifically teach a polymer network having an elastic modulus of at least about 108 at a temperature of less than about 75 degrees F and an elastic modulus of from about 102 Pa to about 105 Pa at a temperature of greater than about 90 degrees F (claim 1), wherein the polymer network has an elastic modulus of at least about 109 at a temperature of less than about 75 degrees F (claim 2).
The ‘320 patent does not specifically teach wherein the polymer network has been incorporated into a medical device or is a coating for a medical device (claim 3), specifically an implant (claim 4).
The ‘320 patent does not specifically teach the polymer network further comprise one or more of the elected irreversible cross-link moiety covalently bonded to the two polymer backbone (claim 1, 10) via a residue that includes acrylate (claim 11, 21) which is biodegradable (claim 17) wherein the crosslinking density of from about 0.01 mol% to about 100 mol% (claim 21).

The ‘819 publication teaches a shape memory polymer composition, more particularly shape memory polymer networks, as well as method of preparation and uses thereof [0002] wherein the polymers are formed of polyacrylates ([0011], [0046]) and polycaprolactones [0007].  The polymers may be formed into medical devices [00102].  The shape memory composition includes a high temperature ionomer having a glass transition temperature or melting temperature of 100 degrees C or greater and a modulus at room temperature of 1x108 Pa or greater, the high temperature ionomer including a polymer with ionic units either within the backbone of the polymer or pendant to the backbone or both (abstract).  The ‘819 publication does not teach an elastic modulus of from about 102 to about 105 Pa at a temperature of greater than about 90 degree F, however it would have been obvious to one of ordinary skill in the art to be motivated to identify the elastic modulus of various temperatures by routine experimentation, in order to elucidate the physical properties, because it is known that with increase in temperature the elastic modus is decreased ( as taught by Balani, p339, 3rd paragraph), it is clear that with increase in the temperature, the elastic modulus and tensile strength is decreased.  The ‘819 publication further teaches additive being used to adjust the elastic modulus [0010], thus teaching a known optimizable parameter. 
	That being said and in lieu of objective evidence of unexpected results, the elastic modulus can be viewed as a variable which is achieved at different temperatures. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
Lendlein teaches polymer networks showing a thermally induced shape memory effect were prepared through crosslinking of oligo(e-caprolactone)dimethacrylates under photocuring (abstract).  Implant material based on synthetic degradable polymer have led to dramatic progress in medical treatments with shape memory polymer enabling minimally invasive surgery (page 1369, first column, first paragraph).  A strategy for enhancing shape-memory properties is the addition of chemical crosslinks in the form of covalent bonds.  Here a group of photoset materials with shape memory properties containing oligo(e-caprolactone) PCL chain segments cross-linked through irradiation (page 1370, first column, first paragraph).  PCL is taught as the switching segment which is biocompatible (page 1370, first column, last paragraph to second column, first paragraph) and biodegradable (page 1370, first column second paragraph).  PCL networks of different crosslink density are shown in table 2, wherein the crosslinking density is taught to affect the degree of swelling Q (page 1372, first column, first paragraph, page 1374, second column, first paragraph, Table 2).  Thus, Lendlein teaches the crosslinking density is an optimizable parameter to obtain the desired degree of swelling in the polymer matrix and further the instant claims are broadly directed to 0.01 to 100 mol%.  
	That being said and in lieu of objective evidence of unexpected results, the crosslinking density can be viewed as a variable which achieves the recognized result of affecting the degree of swelling. The optimum or workable range of crosslinking density can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of crosslinking density nonobvious.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use oligo(caprolactone) dimethacryate to crosslink the polymer taught by the ‘320 patent because Lendlein teaches the use of oligo(caprolactone) dimethacryate to crosslink to form shape memory polymer networks.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the oligo(caprolactone) dimethacryate crosslinks in the polymers taught by the ‘320 patent because the ‘320 patent is taught to be polymeric materials formed in the comb structure including acrylate backbones and polycaprolactone pendant groups and Lendlein specifically teaches oligo(caprolactone) dimethacryate to be the crosslinking agent, thus teaching the use of compatible components of acrylates and caprolactones already used in the polymer of the ’320 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘320 patent contemplates the use of crosslinks and additional monomer components (column 12, lines 20-30) and Lendlein specifically teaches the crosslinking components.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use crosslinking components in the polymers taught by the ‘320 patent because Lendlein teaches the chemical crosslinks enhance the shape memory properties wherein shape memory properties are useful for polymer to be used in medical devices.
It would have been prima facie obvious to one of ordinary skill in the art to form a polymer with the elastic modulus taught by the ‘819 publication and optimize as the ‘819 publication teaches known elastic modulus of shape memory polymers known to be used in implants which may be formed of polymers such as acrylates and caprolactones and the combination of the ’320 patent and Lendlein teaches polymers formed of acrylates and caprolactones which are shape memory polymer desired to be used for medical devices.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the elastic modulus of the polymer taught by the ‘320 patent and Lendlein because the ‘819 publication teaches additives are known to be used to adjust the modulus of the shape memory polymer ([0006], [00101]) thus teaching know method of optimizing the elastic modulus are known in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,506,320 in view of Lendlein, WO 2014/081819 and Balani as applied to claims 1-4, 10-11 and 17-21 above, and further in view of Nochel (Nochel, Ulrich et al., European Polymer Journal 49 (2013) pgs. 2457-2466).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 10-11 and 17-21 are taught by the combination of the ‘320 patent, Lendlein, the ‘819 publication and Balani.  
The combination of references does not teach specifically teach wherein the polymer network has a crosslinking density of from about 1x10-8 to about 1x10-3 mol/cm3 (claim 9).
Nochel teaches shape memory properties of hydrogels having poly(e-caprolactone cross linker and switching segment in an aqueous environment (title).  Grafted copolymer networks are prepared with different ratios of cross linker of poly(e-caprolactone diisocyanoethyl methacrylate.  The mechanical properties were found to increase with increasing crosslink density (abstract).  The crosslinking amount is taught to be 82 to 152 mol/m3 (Table 1), which equals 8.5 x10-5 to 152 x10-4- mol/cm3.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of crosslinking density as taught by Nochel for the polymer material taught by the combination of the ‘320 patent and Lendlein because Nochel and Lendlein are both directed to caprolactone diacrylate crosslinking materials used to form shape memory polymers.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of crosslinking density as Nochel teaches the crosslinking amount increases was found to have an increase in mechanical properties, thus teaching an optimizable parameter.  
	That being said and in lieu of objective evidence of unexpected results, the crosslinking density can be viewed as a variable which achieves the recognized result of increasing mechanical properties. The optimum or workable range can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of crosslinking density nonobvious.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 (a):
	Applicant argues there is a presumption that an adequate written description of the claimed invention is present when the application is filed, thus the Patent Office has the initial burden of presenting evidence as to why a person skilled in the art would not recognize in the disclosure of the description of the claimed invention.  Here the specification provides a complete written description of the claimed invention at least because the structure of the polymer network is clearly recited in the claims and the specification provides multiple examples within the scope of the recited genus.
	In response, instant claim 1 is broadly directed to at least two polymer backbones, a plurality of polymeric radius with a degree of polymerization and contour length and one or more of side chain moiety, irreversible crosslink moiety or a plurality of reversible crosslink moieties wherein the polymer network has a specific grafting density and the polymeric network has a claimed elastomeric module at two different temperatures.  The polymeric network is described as bottle brush, having at least two backbone, pendent polymer residues and at least one other polymeric modification, however the polymeric structure is not defined to any specific components.  Thus the polymeric network has a shape but does not contain any specific materials.  The narrowest embodiments of the instant claim define classes of the polymer backbone and classes for the polymeric residue.  The instant specification states the crosslink density increases the Young’s modulus [0194], different macromonomers affect the modulus state and side chains affect the modulus [0191] wherein the structure is taught to be bottle brush ([0140], [0144]) to achieve the five order of magnitude drop for the Young’s modulus [0144].  Specific classes of the polymer networks are taught including specific monomers for the polymer backbone, cross-linkers and pendant groups ([0102]-[0113]).  It is clear the instant specification has disclosed possible polymeric matrixes which obtain the claimed elastic modulus, however has not defined a clear structure function relationship.  The instant specification gives numerous examples of possible polymer backbones, pendant groups and crosslinking agents including examples, however the claims are not limited to the specific embodiments listed in the instant specification. The instant specification does not provide a specific link to the structure of the polymeric network including the backbone, pendant group and crosslinking moiety that would obtain the desired functions of the elastic modulus, thus giving rise to written description issues.
	Applicant argues the structure of the polymer network is clearly recited in the claims.  In asserting the no clear structure function relationship, the Office relies on language from MPEP regarding biomolecules and the requirements regarding functional characteristics thereof.  Reliance is misplaced as the pending claims are not directed to biomolecules. It is believed that the office may have misconstrued the term biocompatible to mean that of the polymer is biopolymer.  The polymer network is recited in terms of structure; thus, the logic of the office is unclear.
	In response, The MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  MPEP 2163.  If the genus has substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP 2163.  While the instant case is not directed to biomolecules it is a polymer which is lacking in structural features while reciting functional features of said polymer, thus the citation is relevant.  As discussed above, the polymeric network is described as bottle brush, having at least two backbone, pendent polymer residues and at least one other polymeric modification, however the polymeric structure is not defined to any specific components.  Thus the polymeric network has a shape but does not contain any specific materials.  The narrowest embodiments of the instant claim define classes of the polymer backbone and classes for the polymeric residue.  The instant specification states the crosslink density increases the Young’s modulus [0194], different macromonomers effect the modulus state and side chains effect the modulus [0191] wherein the structure is taught to be bottle brush ([0140], [0144]) to achieve the five order of magnitude drop for the Young’s modulus [0144].  Specific classes of the polymer networks are taught including specific monomers for the polymer backbone, cross-linkers and pendant groups ([0102]-[0113]).  Thus the instant claims are lacking in structural features of the polymer and the instant specification indicates numerous features of the polymeric network would affect the functional features of elastic modulus, such as the different macromonomers and side chains.  The instant claims state at least two polymer backbones and a plurality of polymeric residues pendent from the polymer but not the structure as to what the backbone polymer and polymeric residues are, wherein the instant specification clearly recites this structural feature affects the functional features of the polymer.
	Applicant argues the specification provides multiple examples within the scope of the recited genus.  By the office’s own admission, the instant specification gives numerous examples of possible polymeric backbones, pendent groups and crosslinking agents.  There is a multitude of species within the scope of the recited genus as described.  As detailed in the instant specification the claimed polymer networks beneficially “change mechanical properties upon insertion into a subject.  The softening transition temperature is tuned by controlling the degree of polymerization of the side chain, a feature which is explicitly recited in the pending claims. The in vivo softness or modulus is controlled by for example the n length of the side chain, grafting density and crosslinking density.  Thus the specification clearly describes a link between the desired mechanical properties and the polymer network structure as recited in the pending claims.
 In response, the instant specification contains numerous citations as to what affects the elastic modulus, including the crosslink density increases the Young’s modulus [0194], different macromonomers effect the modulus state and side chains effect the modulus [0191] wherein the structure is taught to be bottle brush ([0140], [0144]) to achieve the five order of magnitude drop for the Young’s modulus [0144].  Thus the instant claims define the crosslink density and the bottle brush structure however have no structure regarding the macromonomers and side chains.  The instant claims state at least two polymer backbones and a plurality of polymeric residues pendent from the polymer but not the structure as to what the backbone polymer and polymeric residues are, wherein the instant specification clearly recites this structural feature affects the functional features of the polymer.
Applicant argues, moreover to the extent that the recited structure includes any inoperable embodiments (i.e. polymeric networks that would not have the desired mechanical properties) these are explicitly excluded from the pending claims by virtue of the functional limitations.  The pending claims are limited to polymeric networks that achieve the beneficial mechanical properties described in the instant specification.
In response, the description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  The instant specification demonstrates numerous changes to the structure, which are not claimed as discussed above would results in a different elastic modulus (functional feature).  The instant claims do not provide a clear structure which would result in the functional feature and thus the invention is not fully described.
112 (b):
Applicant argues the 112(b) rejection should be withdrawn as the claims have been amended to recite 1x102 and so forth.
In response, the 112(b) rejection have been withdrawn.
103:
Applicant argues the rejection of claims 1-3 over the ‘819 publication and Balani.
In response, the rejection over the ‘819 publication and Balani is withdrawn as a result of Applicant’s claim amendments to place the limitations of claim 7 into instant claim 1.
The ‘320 patent in view of Lendlein, the ‘819 publication and Balani
Applicant argues the cited references fail to disclose the bottlebrush polymer network.
In response, the newly added limitation has been addressed in the modified rejection above.  Regarding the limitation of bottlebrush polymer, the ‘320 patent teaches the claims grafting density and pendant group size as addressed above.  Xu evidences the Bottle brush polymers are densely grafted polymers with long side-chains attached to a linear polymeric structure (abstract).  The ‘320 patent teaches the polymer backbone with the pendent group of the claimed size and grafting density, and thus would meet the limitation of bottle brush absent factual evidence to the contrary.
Applicant argues the skilled artisan would not have been motivated to modify the cited reference polymers in order to arrive at the polymer network as recited herein.  The ‘320 discloses comb copolymers having a saturated polymeric backbone and pendent chains.  The ‘320 patent does not teach the polymer includes an irreversible or reversible cross-link moiety.  Applicant argues the skill artisan would not have looked to Leidlein, a shape memory polymer for use in biomedical applications when the ‘320 patent is directed to thermosetting resins, for use in electrical housing. Applicant argues the ‘320 patent is not concerned with shape memory properties.  Thus it is irrelevant whether Leidlein discloses such advantages because they are irrelevant to the disclosure of the ‘320 patent.
In response, Applicant has provided no citation of wherein the ‘320 patent is limited to electrical housing insulators, heat shields etc., and therefor is not considered a teaching away from the Leidlein reference.  Lendlein specifically teaches the crosslinking components.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use crosslinking components in the polymers taught by the ‘320 patent because Lendlein teaches the chemical crosslinks enhance the shape memory properties wherein shape memory properties are useful for polymer to be used in medical devices, thus providing motivation.
Applicant argues the ‘819 publication is not directed to medical applications.  When the entire reference is viewed in context it is clear that such applications are not contemplated ([006-]008]).  Polymers useful for biomedical applications are not also useful for aerospace and structural application and the ‘819 publication is directed to the latter.
In response the ‘819 publication specifically teaches the shape memory polymers described may be useful in diverse applications which include medical devices [0102].
Applicant argues the Office appears to fundamentally misunderstand this property.  The office action states that it would have been obvious to identify the elastic modulus at various temperatures.  The elastic modulus can be viewed as a variable which is achieved at different temperatures.  Thus, the office appears to assert that by virtue of selecting different temperatures any desired elastic modus can be achieved.  This is not correct.  According to the instant specification discloses that the elastic modulus can be manipulated by virtue of structural modification, not merely changing the temperature.
In response, the office action states the ‘819 publication teaches methods of adjusting the elastic modulus [0010] and thus is an optimizable parameter.  The Office action additionally states that the elastic modulus is different at differing temperatures, thus one of skill in the art would be motivated to measure at varying temperatures to obtain the elastic modulus at differing temperature ranges. It is well known, and is stated in the claims, the same polymer structure has differing elastic modulus at differing temperatures (see the last 3 lines of instant claim 1).  Therefor it would be obvious to one of ordinary skill in the art to measure the elastic modulus at varying temperatures and additionally it is obvious to one of skill in the art that the elastic modulus may be modified by introduction of differing additives.
Applicant argues the modification of the structural features of the polymer network in order to achieve the specific elastic modulus recited in the instant claims cannot be viewed as mere routine optimization.  The ‘819 publication specifically states that modification of the elastic modulus is complex requiring considerable effort in polymer design and synthesis.  Only by virtue of the specific combination of features recited in the instant claims could the skilled artisan arrive at the polymeric network having an elastic modulus as claimed.  As none of the cited references provide the requisite guidance in this regard the pending claims cannot be obvious.
In response, forming the structure of the claimed polymer is addressed by the ‘320 patent and Lendlein, as discussed above.  The ‘819 publication teaches a method of modifying elastic modulus by use of additional additives is known in the art.  Thus the structure of the polymer is taught by the ‘320 patent and Leidlein.  Applicant is connecting the claimed structure to obtain the elastic modulus and has presented no secondary consideration regarding unexpected results.
The ‘320 patent, Lendlein and Balani in further view of Nochel:
Applicant argues claim 9 is novel because it is dependent on novel claim 1.
In response, Applicant’s arguments regarding claim 1 are addressed above as first presented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613